Citation Nr: 0736037	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  95-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
(claimed as cellulitis).

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970 and from March 1974 to December 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claims for service 
connection.  The claims were remanded by the Board for 
further development in March 1997 and August 2003.

The claim for service connection for a skin disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

The veteran did not experience numbness, tingling, or other 
symptoms of peripheral neuropathy during service or for many 
years after service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims peripheral neuropathy is related to 
herbicide exposure while in service in Vietnam.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In April 2001, the veteran was advised as to the requirements 
of the new VCAA, including what evidence VA was responsible 
for obtaining and what evidence the veteran should submit.  
He was also informed as to the type of evidence which would 
support his claim.  In September 2004, the veteran was 
advised to submit all evidence not in the possession of the 
Federal government.  He was advised, in essence, to submit 
any evidence he might have in his possession or identify any 
evidence that might support his claim, although it did not 
specifically set forth that advice in those words.  The April 
2001 and September 2004 letters advised the veteran of each 
notice element required by 38 C.F.R. § 3.159(b)(1).  See 
38 U.S.C.A. § 5103(a).

The June 2007 supplemental statement of the case provided the 
veteran with notice regarding the effective date and 
disability evaluations available, should service connection 
be established for any claimed disability.  Although this 
notice was provided in conjunction with final adjudication of 
the claim, the veteran was not prejudiced thereby, as any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot by the 
Board's denial in this decision.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The notice provided met both the law and the spirit of VCAA.  
The timing of these notices did not affect the essential 
fairness of the adjudication or prejudice the veteran, since 
the veteran demonstrated actual knowledge of the requirements 
of the VCAA by submitting medical and lay evidence in support 
of his claim.  See generally Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), see Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007)

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records, 
VA clinical records, and Social Security Administration 
records are associated with the claims file.  The veteran has 
been examined by VA.  VA afforded the veteran an opportunity 
to submit any additional evidence and to identify any 
relevant evidence.  

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Claim for Service Connection for Peripheral Neuropathy

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1).  The term herbicide agent 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  A veteran who served in the Republic 
of Vietnam during the period set out above shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(i) and (iii) (2007).  Acute and subacute 
peripheral neuropathy are included on the list of associated 
diseases.  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2 (2007).

The veteran's service records clearly demonstrate he served 
in Vietnam during the required period.  He is assumed to have 
been exposed to herbicides in service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2006).  The veteran has been 
diagnosed with peripheral neuropathy, not with acute or 
subacute peripheral neuropathy.  When examined by VA in April 
2007, EMG nerve conduction studies of the upper extremities 
were performed.  It was determined that he had mild sensory 
polyneuropathy or his upper extremities.  The examiner 
concluded there was no evidence of cervical radiculopathy.  
The diagnosis was mild polyneuropathy of the upper 
extremities of unknown etiology.  Thus, the regulations do 
not provide presumptive service connection based on exposure 
to an herbicide.  38 C.F.R. § 3.307, 3.309 (2006).  Service 
connection based on presumptive service connection is not 
warranted.  Because the veteran is not entitled to this 
presumption of service connection based upon exposure to 
herbicides, the Board will consider his claim that his 
peripheral neuropathy is related to herbicide exposure on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  Service 
connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  38 
C.F.R. § 3.303, see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The veteran's service medical records are negative for any 
treatment for or complaints of numbness, tingling, or 
symptoms of peripheral neuropathy.  The first record of the 
veteran being treated for numbness and tingling in his hands 
and arms is dated April 1994, almost twenty years after the 
veteran left the service.  This absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in a chronic eye disorder or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  The Board concludes that the veteran did not have 
peripheral neuropathy for many years after service, as no 
chronic symptoms or problems were reported or found almost 
twenty years.

The Board has carefully considered the veteran's assertions 
and the evidence submitted, particularly in light of the fact 
that this claim has undergone development for many years.  
However, the competent medical evidence is against the 
veteran's claim that his current peripheral neuropathy is 
related to service or any event of service origin.  The 
criteria for service connection have not been met on appeal. 
Caluza, supra.  The evidence is not in equipoise, so the 
provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt 
are not applicable.  The claim is denied.


ORDER

The claim for service connection for peripheral neuropathy of 
the upper extremities denied.




REMAND

Service medical records from May 1974 show that the veteran 
was seen by outside specialists for a rash he had for two 
years.  The records from those specialists are not yet 
associated with the claims file.  It is unclear whether the 
veteran was referred to these specialists by the military or 
whether he began seeing them prior to reenlistment.  The 
veteran should also be advised that any records of treatment 
for a skin disorder in between periods of service should be 
submitted.

The veteran contends his skin disorder is the result of 
herbicide exposure during his first period of service.  If 
the above development reveals that the veteran's skin 
disorder began in between periods of service, a VA 
examination is needed to determine whether the veteran's skin 
disorder is the result of herbicide exposure during his first 
period of service; and if not, whether it was permanently 
aggravated in service beyond the natural progression of the 
disease.  If the above development reveals that the veteran's 
skin disorder began during his second period of service, then 
a VA examination is needed to help determine whether current 
chronic pustules are related to the skin disorder he had in 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA must provide a medical examination when it is necessary 
to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).

In particular, the notice should ask 
the veteran to inform VA if he was 
treated at any other VA facilities and 
afford him the opportunity to identify 
any additional relevant evidence which 
is not yet of record.  The veteran 
should also be advised that any records 
of treatment for a skin disorder in 
between his periods of service should 
be submitted.

2.  Any treatment records identified by 
the veteran should be associated with 
the claims file.

3.  A request for separately filed 
records of treatment by specialists for 
a skin disorder, or of any records 
showing that the veteran was referred 
to a civilian provider for his skin 
disorder, should be submitted to the 
National Personnel Records Center in 
St. Louis, Missouri.  These records 
should be associated with the claims 
file.  If these records cannot be 
obtained, then evidence of attempts to 
obtain them should be associated with 
the claims file.

4.  If the service medical records 
reveal that the veteran was treated by 
a civilian provider, VA must attempt to 
obtain those records.  If these records 
cannot be obtained, then evidence of 
attempts to obtain them should be 
associated with the claims file.

5.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to the VA examiner.  
Pertinent documents therein, 
particularly medical records related to 
rashes or skin disorders in service, 
should be reviewed by a VA examiner.  
The examiner should conduct a complete 
history and physical, including 
discussing the regularity and severity 
of any flare-ups of the rash.  All 
relevant diagnoses should be assigned.

(a)  If the veteran's medical records 
show that a skin disorder began in 
between period of service, the examiner 
should opine whether it is at least as 
likely as not due to herbicide exposure 
during his first period of service.

(b)  If the veteran's medical records show 
that a skin disorder began in between 
periods of service but the examiner finds 
it is not due to herbicide exposure, then 
the examiner should state whether it 
permanently increased in severity during 
active service.  If there was a measurable 
increase in severity, the examiner should 
opine as to whether the permanent increase 
in severity was due to the natural 
progression of the disorder.

(c)  If the veteran's medical records 
show that a skin disorder began during, 
but not before, the veteran's second 
period of service, for each diagnosis 
assigned, the examiner should state 
whether that disorder is at least as 
likely as not related to the skin 
disorder the veteran had in service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


